687 So. 2d 46 (1997)
Reginald EASTON, Appellant,
v.
STATE of Florida, Appellee.
No. 95-04067.
District Court of Appeal of Florida, Second District.
January 22, 1997.
James Marion Moorman, Public Defender and Timothy J. Ferreri, Assistant Public Defender, Bartow, for Appellant.
Robert A. Butterworth, Attorney General, Tallahassee and Tonja R. Vickers, Assistant Attorney General, Tampa, for Appellee.
FRANK, Acting Chief Judge.
Reginald Easton has appealed from a sentence imposed under the guidelines on the ground that the sentence was excessive based on the points scored. He correctly urges that when a trial court erroneously departs from the guidelines in an attempt to impose a youthful offender sentence, the sentence must be reversed. Furthermore, when, as in this case, a trial court is not aware that a departure sentence is being imposed, on remand the court shall have a fresh opportunity to reimpose a departure sentence. Hernandez v. State, 672 So. 2d 66 (Fla. 2d DCA 1996); Reed v. State, 681 So. 2d 913 (Fla. 4th DCA 1996); Davis v. State, 677 So. 2d 1366 (Fla. 4th DCA 1996).
Reversed and remanded for resentencing.
PARKER and WHATLEY, JJ., concur.